As filed with the Securities and Exchange Commission on March 17, 2017 No. 333- UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM S-1 REGISTRATION STATEMENT UNDER THE SECURITIES ACT OF 1933 VIVEVE MEDICAL, INC. (Exact name of registrant as specified in its charter) Delaware 04-3153858 (State or other jurisdiction of incorporation or organization) (Primary Standard Industrial Classification Code Number) (I.R.S. Employer Identification Number) 150 Commercial Street Sunnyvale, California 94086 Telephone: (408) 530-1900 (Address and telephone number of principal executive offices) Scott Durbin 150 Commercial Street Sunnyvale, California 94086 Telephone: (408) 530-1900 (Name, address and telephone number of agent for service) Copies to: Mitchell S. Bloom, Esq. Bradley A. Bugdanowitz, Esq. Goodwin Procter LLP Three Embarcadero Center, 28th Floor San Francisco, California 94111 (415) 733-6000 Jonathan L. Kravetz, Esq. Megan N. Gates, Esq. Mintz, Levin, Cohn, Ferris, Glovsky and Popeo, P.C. One Financial Center Boston, Massachusetts 02111 (617) 542-6000 Approximate date of commencement of proposed sale to the public: As soon as possible after the effective date hereof. If any of the securities being registered on this Form are to be offered on adelayed or continuous basis pursuant to Rule 415 under the Securities Act of 1933 check the following box. ☐ If this Form is filed to register additional securities for an offering pursuant to Rule 462(b) under the Securities Act, please check the following box and list the Securities Act registration statement number of the earlier effective registration statement for the same offering.
